Exhibit 10(d)


















KIMBALL INTERNATIONAL, INC.






SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN (“SERP”)




(2015 Revision)









1

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
Page


Article 1 -- Name and Purpose of Plan
3


Article 2 -- Effective Date of Plan; Plan Year; Fiscal Year
3


Article 3 -- Participants
3


Article 4 -- Deferral Election
4


Article 5 -- Deferred Compensation Accounts
4


Article 6 -- Distribution of Deferred Compensation Accounts
4


Article 7 -- Retirement Plan "Makeups"
5


Article 8 -- Participant’s Rights
6


Article 9 -- Nonalienability and Nontransferability
6


Article 10 -- Administration of Plan
6


Article 11 -- Amendment and Termination of Plan
7


Article 12 -- Rabbi Trust
7


Article 13 -- General Provisions
7







    





2

--------------------------------------------------------------------------------




KIMBALL INTERNATIONAL, INC.


SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN (“SERP”)


(2015 Revision)




Article 1 -- Name and Purpose of Plan


The name of this Plan is the Kimball International, Inc. Supplemental Employee
Retirement Plan (the "Plan" or the "SERP"), formerly called the Supplemental
Executive Retirement Plan. Its purpose is to provide a select group of Officers
and senior managers employed by Kimball International, Inc. (the Company) within
the United States with the opportunity to defer cash compensation otherwise
payable to them as employees of the Company. The Plan shall be administered by
the SERP Committee as provided in Article 10.




Article 2 -- Effective Date of Plan; Plan Year; Fiscal Year


The Plan shall be effective as of July 1, 1994--the first day of the Company’s
1994-95 fiscal year. Beginning January 1, 1996 and prior to 2005 the Plan Year
was the calendar year. Beginning in 2005 the Plan effectively will be
administered on a July 1 through June 30 fiscal year basis.




Article 3 -- Participants


Each person who is an Officer employed within the United States by the Company
on or after the Effective Date and other senior managers employed within the
United States by the Company who are designated by the Chief Executive Officer
of the Company (each such officer and named senior manager being a “specified
employee” under Internal Revenue Code Section 409A and hereinafter referred to
as an "Eligible Employee") shall be eligible to participate in the Plan, but,
except as provided below, only during the period of time that he or she is and
remains an Eligible Employee. Any Eligible Employee who elects to participate in
the Plan, and any Eligible Employee who is subject to less of an allocation
under the Company’s Retirement Plan because of the application of Internal
Revenue Code Section 401(a)(17) and/or Internal Revenue Code Section 415, shall
hereinafter be called a "Participant." Any deferral election made by a
Participant under Article 4 and any Retirement Plan make-up incident thereto
shall continue in full and binding effect even if the Participant should cease
to be an Eligible Employee following such deferral election. The Company shall
establish for each Participant a deferred compensation account, as specified in
Article 5.




Article 4 -- Deferral Election


Each Participant shall be entitled to make an advance written irrevocable
election to defer receipt of up to 50% of the cash compensation otherwise
payable by the Company to him or her. Such election may be expressed in terms of
a percentage or percentages of compensation, or if permitted by the

3

--------------------------------------------------------------------------------




SERP Committee, a specified dollar amount. This written election shall include
elections as to the period of deferral, the form of payment, and a beneficiary.
The written irrevocable election must be received by the December 31 six months
preceding the beginning of any later fiscal year of the Company.


A Participant may elect:


a.    Before the December 31 specified above, to change the amount of cash
compensation to be deferred for the following period, and, subject to the
provisions of Article 6, the period of deferral and/or the form of payment
thereof; and/or


b.    At any time, to change his beneficiary designation.




Article 5 -- Deferred Compensation Accounts


A separate account within the financial records of the Company shall be
established and maintained for each Participant. This account shall reflect the
cash compensation deferred by the Participant, and any Retirement Plan make-ups
and investment earnings or losses credited thereto from time to time.


The cash compensation deferred hereunder by a Participant and any Retirement
Plan make-ups made pursuant to Article 7 shall be credited with deemed
investment earnings or losses. In particular, the SERP Committee may treat all
or a portion of a Participant’s account as though it were invested in the same
manner as the Participant’s account in the Company’s Retirement Plan. The
Participant shall receive a statement of account at least annually.




Article 6 -- Distribution of Deferred Compensation Accounts


Form of Payment; Separation from Company Service. For all purposes of this Plan
the date of a Participant’s separation from Company and affiliated entity
service shall be determined in accordance with Internal Revenue Code Section
409A and the U.S. Treasury Regulations and applicable Internal Revenue Service
guidance issued thereunder, and shall be referred to as the Participant’s
"Separation Date;" and the date six months after that Separation Date shall be
referred to as the Participant’s "Initial Payment Date." Subject to the
following provisions of this Article 6 and to the provisions of Article 7, a
Participant’s deferred compensation account shall be payable to the Participant
in cash in accordance with the Participant’s elections made under Article 4 – in
a lump sum or in installment payments over a period of either 5 or 10 years, the
payment of which (or first installment of which) shall be made as soon as
administratively practical, but in no circumstances ever longer than 60 days,
following the Participant’s Initial Payment Date (and for installment payments,
continuing annually thereafter, payable as soon as administratively practical,
but in no circumstances ever longer than 60 days, following the appropriate
anniversary of that Initial Payment Date); provided, however, that in none of
the 60-day periods mentioned above may the Participant have any right or
discretion to designate the taxable year of payment. The amount of any
installment payment shall be determined through dividing the remaining
applicable amount

4

--------------------------------------------------------------------------------




credited to the Participant on or about the time of payment by the number of
installments remaining. For example, in the case of 5-year annual installments,
the amount of the first installment shall be equal to the applicable amount
credited to the Participant’s deferred compensation account divided by 5; the
amount of the second installment shall be equal to the remainder thereof divided
by 4; and so on. No distribution of a Participant’s deferred compensation
account shall be made except as provided in this Article 6 or in Article 7.


Death. If the Participant dies before receiving all amounts credited to his
deferred compensation account, then the unpaid amounts in the Participant’s
account shall be paid in cash to the Participant’s designated beneficiary in a
single lump sum within the 90-day period beginning three months following the
Participant’s date of death. If the Participant has no surviving or existing
designated beneficiary, then the amounts shall be paid to the Participant’s
estate.


Unforeseeable Emergency. Notwithstanding the deferral election made by a
Participant pursuant to Article 4, a Participant may request an earlier
distribution for an unforeseeable emergency as determined in accordance with
Internal Revenue Code Section 409A and the U.S. Treasury Regulations and
applicable Internal Revenue Service guidance issued thereunder. The SERP
Committee, in its sole discretion (after consulting with Company legal counsel,
to the extent it deems necessary), shall make the determination of whether a
severe financial hardship to a Participant resulting from illness, accident or
other casualty beyond the control of the Participant constitutes such an
unforeseeable emergency; and the amount of any such distribution shall not
exceed the amount necessary to meet the emergency, after taking into
consideration the extent to which other sources may be used to relieve the
financial impact of it.




Article 7 -- Retirement Plan "Make-ups"


Prior to distribution, a Participant’s compensation that is deferred under this
Plan, as well as a Participant’s compensation in excess of the Internal Revenue
Code Section 401(a)(17) limits, will not be eligible compensation for purposes
of calculating the amount of the Participant’s allocations under the Company’s
Retirement Plan. In addition, Internal Revenue Code Section 415 may further
limit the amount of Company contributions that can be allocated to the account
of a Participant under the Retirement Plan.


Pursuant to rules and procedures established by the SERP Committee, any loss of
Company contributions under the Company’s Retirement Plan for a Company fiscal
year due to the deferral of compensation under this Plan or to the application
of Internal Revenue Code Section 401(a)(17) and/or Section 415 may be
compensated for by the Company through a credit by the Company to the
Participant’s deferred compensation account in an amount equal to the lost
Company contribution that would otherwise have been allocated to the
Participant’s account under that Plan for that fiscal year if there had been no
deferral of compensation made under this Plan and if the limitations of Internal
Revenue Code Sections 401(a)(17) and 415 did not exist. Such credit and
investment earnings or losses credited thereto shall be subject to the
applicable vesting provisions of Article 8, and shall be forfeited to the extent
that the SERP Committee determines the lost Company contribution is compensated
for by a later Company contribution under the Retirement Plan which is based on
compensation that the Participant deferred under this Plan.

5

--------------------------------------------------------------------------------






The vested portion of a Participant’s deferred compensation account attributable
to a Company credit made under this Article 7 for a Company fiscal year shall be
distributed in exactly the same manner as the elective deferred compensation of
the Participant for the period in which that fiscal year ends is distributed
under Article 6; provided that if no deferral election was made by the
Participant under Article 4 for such period, then distribution of the
Participant’s vested portion of this Article 7 credit for that fiscal year shall
be made in cash in lump sum payable to the Participant as soon as
administratively practical, but in no circumstances longer than 60 days,
following the Participant’s Initial Payment Date (as defined in Article 6), with
no right or discretion on the part of the Participant to designate the taxable
year of payment.




Article 8 -- Participant’s Rights


The establishment of this Plan shall not be construed as giving any Participant
the right to be retained in the Company’s service or employ, or the right to
receive any benefits not specifically provided by the Plan. A Participant shall
have an immediate 100% vested interest in the portion of his deferred
compensation account attributable to his deferrals elected pursuant to Article 4
(including investment earnings or losses credited under Article 5); and a
Participant shall have the same percentage vested interest in the Company
contributions made to his account under Article 7 (including investment earnings
or losses credited under Article 5) that he has in the Company contributed
portion of his account under the Company's Retirement Plan.




Article 9 -- Nonalienability and Nontransferability


The rights of a Participant to the distribution of his deferred compensation
account shall not be assignable or transferable, or be subject in any manner to
alienation, anticipation, pledge, encumbrance or charge. No Participant may
borrow against his account. No account shall be subject in any manner to
garnishment, execution, or levy of any kind, whether voluntary or involuntary,
including but not limited to any liability that is for alimony or other payments
for the support of a spouse or former spouse, or for any other relative of a
Participant, except to the extent lawfully ordered by a domestic relations
court, provided that no such order may require payment of benefits under this
Plan in any form, or at any time, not otherwise permitted under Article 6,
Article 7 and/or Article 11 of the Plan.




Article 10 -- Administration of Plan


This Plan shall be administered by the SERP Committee appointed by the Chief
Executive Officer of the Company. That Committee shall have authority to adopt
rules and regulations for administering the Plan, to interpret, construe, and
implement the provisions hereof, and in particular, to insure full compliance
with the American Jobs Creation Act of 2004. Any decision or interpretation of
any provision of the Plan adopted by that Committee shall be final and
conclusive. A Participant who is a member of that Committee shall not
participate in any decision involving a request made by him or relating
specifically to his rights, duties, and obligations as a Participant.

6

--------------------------------------------------------------------------------








Article 11 -- Amendment and Termination of Plan


The Plan may, at any time and from time to time, be amended, modified, or
terminated by the SERP Committee; provided, however, that in no event may an
amendment, modification, or termination of the Plan adversely affect any
Participant’s rights with respect to amounts then-accrued in his deferred
compensation account or result in any payment or distribution under the Plan to
a Participant at a time earlier than that provided under Article 6 or Article 7.
Unless this Plan is subsequently amended (consistent with the provisions of
Internal Revenue Code Section 409A and governmental guidance issued thereunder),
the restrictions on distribution contained in Article 6 and Article 7 shall
continue to apply even in the case of a change-in-control event.




Article 12 -- Rabbi Trust


Any and all compensation deferred by a Participant may be held, in the
discretion of the Company, under a grantor trust (i.e., a "rabbi trust")
established for this Plan and located solely within the United States of
America, as required by Internal Revenue Code Section 409A. Plan Participants
and beneficiaries shall have no interest in the assets of the trust or in any
specific assets of the Company relative to rights and/or benefits under this
Plan; and the rights to deferred amounts in the trust shall be subject to the
nonalienability and nontransferability restrictions set forth in Article 9.
Participants shall have rights under this Plan no greater than the rights of a
general, unsecured creditor of the Company.




Article 13 -- General Provisions


a.    Controlling Law. Except to the extent superseded by federal law, the laws
of the State of Indiana shall be controlling in all matters relating the Plan,
including construction and performance hereof; but to insure full compliance
with the American Jobs Creation Act of 2004, after 2004 all provisions of this
Plan shall be interpreted and administered in accordance with Internal Revenue
Code Section 409A and the U.S. Treasury Regulations and applicable Internal
Revenue Service guidance issued thereunder.


b.    Captions. The captions of articles and paragraphs of this Plan are for
convenience of reference only. They shall not control or affect the meaning or
construction of any of the Plan’s provisions.


c.    Facility of Payment. Any amounts payable hereunder to any person who is
under legal disability or who, in the judgment of the SERP Committee, is unable
to manage his financial affairs, may be paid to the legal representative of such
person or may be applied for the benefit of such person in any manner that the
SERP Committee may select. Any such payment shall be deemed to be payment for
such person’s account, and shall be a complete discharge of all liability of the
Company with respect to the amount so paid.



7

--------------------------------------------------------------------------------




d.    Withholding Payroll Taxes. To the extent required by the laws in effect at
the time when compensation is deferred, and at the time amounts are distributed
from a Participant’s deferred compensation account, the Company shall withhold
from compensation, or from payments made hereunder, any taxes required to be
withheld under federal, state, or local law.


e.    Administrative Expenses. All out-of-pocket expenses of administering the
Plan shall be borne by the Participant through appropriate debits to the
Participant’s deferred compensation account.


f.    Survival of Nonprohibited Provisions. Any provision of this Plan
prohibited by the law of any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition without invalidating the remaining
provisions hereof.


g.    Protection of SERP Committee, Etc. Except as otherwise expressly provided
by law, no member of the Company’s Board of Directors or SERP Committee, and no
officer, employee, or agent of the Company, shall have any liability to any
person, firm, or corporation based on or arising out of the Plan except in the
case of gross negligence or fraud.
* * * * *


IN WITNESS WHEREOF, Kimball International, Inc. has caused this 2015 Revision of
the Plan to be signed this 11th day of December 2014, to be effective as of July
1, 2015.


KIMBALL INTERNATIONAL, INC.
 
 
 
 




8